327 S.W.3d 6 (2010)
In the ESTATE OF: Lucille K. DEFFAA.
No. ED 94321.
Missouri Court of Appeals, Eastern District, Division Three.
October 26, 2010.
Rehearing Denied December 1, 2010.
Gregory D. O'Shea, St. Louis, MO, for appellant.
Debra K. Schuster, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Janet Robinson appeals from the trial court's judgment dismissing her petition to be appointed guardian and conservator for her mother, Lucille K. Deffaa. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1).